DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 5, 9, 10, 12, 15, 19, 23, 27-31, 33 and 47-48 is/are rejected under 35 U.S.C. 103 as being unpatentable over Haukeness in view of Marak (US20150291901).

Claim 1: Haukeness teaches in figures 4-7 a drain apparatus for use in a subsea gas pipeline to remove liquid from a multiphase flow in the subsea pipeline (Column 7 lines 57-65 teach this is for underground pipelines. Column 1 lines 5-8 teach that the invention is related to removing liquid from gas streams.), the drain apparatus comprising:  	a first channel for carrying a multiphase flow comprising liquid and gas phases (Column 3 lines 9-15 teach a drip for use in a pipeline that removes liquid from a two phase liquid gas stream. Inlet 126 would have the multiphase.), 	the first channel comprises open ends configured to be connected to open ends of the subsea gas pipeline so as to install the drain apparatus inline with the subsea gas pipeline (figure 10 shows the drip 100 being inline with the system); and  	liquid extraction means for extracting the liquid phase from the multiphase flow in the first channel (Column 3 lines 9-15 teach a drip having a flow separator and a receptacle. Figures 4-7 show the liquid receptacle 122, this is the liquid extraction means.) such that the multiphase flow exiting a dry side of the drain apparatus contains less liquid than the multiphase flow entering a wet side of the drain apparatus (In this case the wet side would be the inlet 150 and the outlet is 156. Since the receptacle 122 is removing water, it would be inherent that the gas leaving has less water.),  	wherein an internal diameter of the first channel is substantially the same as an internal diameter of a subsea pipe arranged to carry the multiphase flow in the subsea pipeline, such that a pig travelling along the subsea pipe can pass through the first channel (Column 7 lines 57-65 teach this is for underground pipelines that allow for unobstructed movement of inspection pigs, which means the diameter would have to be a sufficient size for the pig to travel through).
Haukeness also shows in figures 1-3 that show the limitations of claim 1 are known in further prior art as it shows a multiphase (gas 14 and liquid 16) that enters the channel 22 from the left, with a liquid extraction means 18/28/38 that has the liquid flow removed.
If Haukeness does not explicitly teach that the internal diameter of the first channel is substantially the same as an internal diameter of a subsea pipe arranged to carry the multiphase flow in the subsea pipeline, it would have been obvious to one of ordinary skill before the effective filing date of the invention to have the internal diameter be an optimal size, such as substantially the same as a subsea pipe, as Haukeness also teaches the desire to have the pipe be piggable, and the diameter would depend on the size of the pig and the underground pipeline itself.
Haukeness does not explicitly teach the drain apparatus comprises at least one injection port configured to inject a hydrate inhibitor on the dry side of the drain apparatus.
Marak teaches an analogous device that separates a gas and liquid phase from a multiphase stream including subsea streams (abstract and [0001]). Marak teaches in [0004]-[0012] that hydrates are known to form and cause damage to the pipelines and hydrate inhibitors can be added in order to prevent this. Marak also teaches in claim 1 and [0012] that a water removal step is done prior to the addition of the hydrate as large amounts of inhibitor are needed if the water content is high.
It would have been obvious to one of ordinary skill before the effective filing date of the invention to have an injection port for hydrate inhibitors in the device of Haukeness as Marak teaches hydrate inhibitors are known to be used and the benefits of removing hydrate formations in pipelines. 
The location of the inhibitor being injected at the dry side is taught by Marak in claims 1 and [0012] (a water removal step is done prior to the addition of the hydrate as large amounts of inhibitor are needed if the water content is high). Since the wet side has more water than the dry side, it would be obvious to inject it at the dry side as having less water means using less amounts of inhibitor. 
Claim 2: The limitations of the claim “the liquid extraction means is configured so as not to permit the multiphase flow to bypass the pig as the pig passes through the first channel, such that a pressure differential can be maintained across the pig” is considered to be intended usage of the device. Since the prior art teaches the structure of the claims, it would be capable of this limitation. Claims directed to an apparatus must be distinguished in the prior art in terms of structure rather than function. MPEP 2114. 
Claim 5: Haukeness teaches the liquid extraction means is a slug catcher or a separator (flow separator 120), and/or wherein the liquid extraction means comprises an inlet to receive liquid from the first channel, and a chamber in fluid communication with the inlet (Column 6 lines 1-19 teach that the branch tube 146 connects to the liquid receptacle 122 to allow two phase flow into 122. Branch tube 146 is the inlet to receive liquid and liquid receptacle 122 is the chamber. This is seen in figures 4-7. Alternatively, 130 can be seen as the chamber that receives the two phase flow that enters into 150.).
Claim 9: Haukeness teaches at least one valve arranged to block the inlet in a first mode of operation and the first channel in a second mode of operation (Valves 162 and 164 are arranged in figures 4-7. The valve 162 would block off the inlet 150 while the valve 164 would block off the first channel as it prevents entry into the channel).
Claim 10: Haukeness teaches the first channel passes through the longitudinal axis of the chamber (the channel 120 will pass through the longitudinal axis of the chamber 130.).
Claim 12: Haukeness teaches the liquid extraction means comprises an outlet in fluid communication with the chamber for removing liquid from the drain apparatus (Figures 4-7 shows two phase inlet 150. There are also liquid extraction holes 158 and 160. Figures 1-3 shows the liquid path fed into 18/28/38.).
Claim 15: Haukeness teaches the liquid extraction means comprises a reservoir in fluid communication with an opening formed in the bottom of the chamber (figure 5 shows that the chamber 130 receives the flow through 132/133, and it leads into a reservoir 122/123 at an opening 150 on the bottom of the chamber 130).
Claim 19: Haukeness teaches the outlet extends into the chamber and is formed through an upper surface of the chamber (figure 5 shows liquid extraction 158 and 160 extending from the upper surface of the chamber 122/123).
Claim 23: Haukeness teaches the outlet is in fluid communication with a third channel (Figure 5 shows channels 158 and 160. Also seen in figure 7 at the bottom.).
Claim 27: Haukeness teaches the liquid extraction means comprises: a first liquid extraction chamber comprising at least one first inlet to receive liquid from the first channel (liquid extraction chamber 130 that has an inlet 132/133);  	a first storage tank arranged to receive liquid from the first liquid extraction chamber (receptacle 122 can be seen as the storage tank).
Haukeness does not explicitly teach a second liquid extraction chamber comprising at least one second inlet to receive liquid from the first channel, wherein the first channel is arranged to pass through the first liquid extraction chamber before the second liquid extraction chamber; a second storage tank arranged to receive liquid from the second liquid extraction chamber.
It would have been obvious to one of ordinary skill before the effective filing date of the invention to have a second drip downstream with a second storage tank since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
Claim 28: Haukeness teaches a first gas conduit connecting the first storage tank to the first channel to permit gas flow between the first storage tank and the first channel (Branch pipe 148 allows gas to reenter the channel 120.).
Claim 29: Haukeness does not explicitly teach the first gas conduit and the second gas conduit are connected to the first channel after the second liquid extraction chamber. 
It would have been obvious to one of ordinary skill before the effective filing date of the invention to have the gas conduits located at an optimal location, such as after the second liquid extraction chamber since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.
Claim 30: Haukeness teaches the first gas conduit is connected to the first channel before the second liquid extraction chamber (Figures 4-7 show that it is located within the first liquid extraction chamber.), and the second gas conduit is connected to the first channel after the second liquid extraction chamber (Having a duplicate second drip after the first one would mean the second gas conduit 148 is located after the start of chamber 122).
Claim 31: Haukeness does not explicitly teach the first channel is configured such that when the drain apparatus is installed in the subsea pipeline the first and second liquid extraction chambers are raised above a level of the subsea pipe at either end of the first channel, such that the first and second storage tanks can be located at or above the level of the subsea pipe and below a level at which the first and second liquid extraction chambers are located. 
It would have been obvious to one of ordinary skill before the effective filing date of the invention to have the storage tanks and chambers are an optimal location depending on the system itself since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.
Claim 33: Marak teaches the at least one injection port is arranged to receive hydrate inhibitor from a fourth channel (Figure 1 shows the hydrate inhibitor is coming in through the channel 191.).
Claim 47: Haukeness teaches the drain apparatus comprises a first storage tank disposed beneath the liquid extraction means (figures 4-7 show storage tank 122/123 beneath the liquid extraction means 150 or 130),  	the first storage tank being arranged to receive liquid from the liquid extraction means (branch pipe 150 leads into 122/123 and it directs a two phase flow). 
Referring to the limitation “wherein in use, the drain apparatus is configured to support the liquid extraction means a certain height above the seabed so as to accommodate the first storage tank without a need to excavate the seabed,” this is considered to be intended usage. Since the prior art teaches the structure of the claims, it would be capable of this limitation. Claims directed to an apparatus must be distinguished in the prior art in terms of structure rather than function. MPEP 2114. 
While Haukeness does not explicitly teach “the first channel further comprises curved sections between the open ends and the liquid extraction means to accommodate a difference in height between the liquid extraction means and the subsea gas pipeline, and a bend radius of each of said curved sections is configured such that the pig travelling along the subsea pipe can pass through each of said curved sections,” it does teach the use of pigs (Column 7 lines 57-65 teach this is for underground pipelines that allow for unobstructed movement of inspection pigs). Marak teaches in figures 1-3 various subsea systems that include liquid removal and have curves within the path. It would have been obvious to one of ordinary skill before the effective filing date of the invention to have the system work in a desired subsea system, such as one that includes curved sections.
Claim 48: Haukeness does not explicitly teach the drain apparatus comprises a plurality of storage tanks arranged to receive liquid from the liquid extraction means, wherein the plurality of storage tanks are disposed beneath the liquid extraction means on opposite sides of the drain apparatus. Haukeness teaches a storage tank 122/123. However it would have been obvious to one of ordinary skill before the effective filing date of the invention to have more than one storage tank to further enhance the ability to remove and store water since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8. 
It would also have been obvious to one of ordinary skill before the effective filing date of the invention to have the storage tanks at an optimal location depending on the system itself since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.
Referring to the limitation “wherein in use, the drain apparatus is configured to support the liquid extraction means a certain height above the seabed so as to accommodate the first storage tank without a need to excavate the seabed,” this is considered to be intended usage. Since the prior art teaches the structure of the claims, it would be capable of this limitation. Claims directed to an apparatus must be distinguished in the prior art in terms of structure rather than function. MPEP 2114. 
While Haukeness does not explicitly teach “the first channel further comprises curved sections between the open ends and the liquid extraction means to accommodate a difference in height between the liquid extraction means and the subsea gas pipeline, and a bend radius of each of said curved sections is configured such that the pig travelling along the subsea pipe can pass through each of said curved sections,” it does teach the use of pigs (Column 7 lines 57-65 teach this is for underground pipelines that allow for unobstructed movement of inspection pigs). Marak teaches in figures 1-3 various subsea systems that include liquid removal and have curves within the path. It would have been obvious to one of ordinary skill before the effective filing date of the invention to have the system work in a desired subsea system, such as one that includes curved sections.
Allowable Subject Matter
Claims 49-50 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: the prior arts of record do not teach all the limitations of claims 1 and 46 along with having first and second liquid extraction chambers and first and second storage tanks that are disposed beneath the liquid extraction means and formed as a single body with an internal baffle dividing the body into separate storage tanks, and having the drain apparatus support the liquid extraction means a certain height above the seabed to accommodate the first storage tank without a need to excavate the seabed, and the first channel further comprises curved sections between the open ends and the liquid extraction means to accommodate a difference in height between the liquid extraction means and the subsea gas pipeline, and a bend radius of each curved section is configured for a pig travelling along the subsea pipe.
Claim 50 is dependent on 49.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
	The 102 rejection is withdrawn but the claims are rejected under 103 in view of Haukeness in view of Marak. Applicant argues in pages 11-15 that Marak does not teach the new limitation of having the hydrate inhibitor injected on the dry side. However the examiner has found that Marak teaches in claim 1 and [0012] that a water content needs to be removed from the gas before hydrate inhibitors are used in order to save costs by using less. The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILLIP Y SHAO whose telephone number is (571)272-8171. The examiner can normally be reached Mon-Fri; 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on (571) 272-1424. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CHRISTOPHER P JONES/Primary Examiner, Art Unit 1776                                                                                                                                                                                                        

/P.Y.S/Examiner, Art Unit 1776                                                                                                                                                                                                        10/20/2022